Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS dated 5/14/2021 and 8/23/2021 have been entered.
Priority
This application is a CON of 17/013,407 (filed 9/4/2020) PAT 10995318 which is a CON of 16/734,713 (filed 1/6/2020) which has PRO 62/938,480 (filed 11/21/2019) which has PRO 62/834,087 (filed 4/15/2019).

Status of Claims
Claims 37-56 are presented for examination on the merits.

Specification
The use of the trademarks “DNase”, etc., in page 13, line 7++, “EasySep”, in page 23, line 12++ have been noted in this application.  It should be (capitalized wherever it appears and be) accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Information Disclosure Statement
The listing of references in page 2, [0004] of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 recites the limitation "extracted bone marrow cells" in lines 5-6 and 7.  There is insufficient antecedent basis for this limitation in the claim because there is no extracting step in claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 37-41, 45-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorantla (2012).
Gorantla teaches method of preparing bone marrow cells (title and abstract).
For claims 37, 39, part of claims 42-44 and claims 52: the reference teaches a method comprising: (a) obtaining cadaver bone /fragment that have been surface sterilized (vertebral body, page 3, 3rd paragraph, line 5++, for claims 39 and part of claims 42-44, claim 52); (b) preparing ground cadaver bone from the surface sterilized cadaver bone/fragments and processing the ground cadaver bone in the presence of a grinding medium thereby obtaining a fatty emulsion extracted bone marrow cells (page 4, line 3++); (c) removing fat from the fatty emulsion by straining through steel sieves (page 4, line 4++); and (d) collecting bone marrow cells: cell-rich filtrate (page 4, line 6++ ).  
For claims 38 and 51: the reference teaches step of removing the fat comprising: placing the fatty emulsion in a centrifuge container (page 4, line 12++); centrifuging the container for cell pellet (page 4, line 12++); and removing the pelleted bone marrow cells by resuspended in buffer (page 4, line 12++).
For claim 40-41 and 53: the reference teaches the cadaver bone is cut into fragments (page 3, 3rd paragraph, line 8++) and remove of soft tissue (page 3, 3rd paragraph, line 8++, for claim 53).
For claim 45 and 55: the reference teaches the grinding medium comprises: DNAse and heparin (page 3, 3rd paragraph, line 11++ and page 4, line 1++).
For claim 46-48: the reference teaches grinding cadaver bone fragments in a bone grinder comprising tumbling/agitating in the presence of a grinding medium to mechanically liberate bone marrow cells and filtering step (page 4, line 7++).
For claims 49-50: the reference teaches the filtering step comprises rinsing and combining the rinse flow thru (page 4, line 5++) with a 200 µm filter (page 4, line 10++).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 37-56 are rejected under 35 U.S.C. 103(a) as obvious over Gorantla in view of Donnenberg (Regen Med., 2011, 6(6):701-706 or pages 1-11) over claim 56 and Chiang (PLOS ONE, 2016, 11(2): e0149835 or pages 1-15 as printed) over claims 42-44 and 54.
Gorantla teaches what is above as described.
Gorantla does not explicitly teach the vertebral body retains its anterior element during debriding such that its cancellous bone marrow remains hypoxic during debriding as recited in claim 42-44, 54. 
However, Chiang teaches method of isolating bone marrow-derived mesenchymal stem cells under hypoxia condition (page 1, abstract, line 4++) that maintain the multi-potent differentiation ability of MSCs (page 5, 4th full paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to isolate bone marrow stem cells under hypoxic condition by retain anterior element.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of collecting bone marrow cells from cadaver bone and Chiang teaches method of isolating bone marrow-derived mesenchymal stem cells under hypoxia condition (page 1, abstract, line 4++) that maintain the multi-potent differentiation ability of MSCs (page 5, 4th full paragraph++). In addition, it is obvious for a person of ordinary skill in the art to optimize the conditions for bone marrow stem cell isolation to achieve successful multi-potent bone marrow/stem cell recovery.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including maintain bone marrow hypoxic by retain anterior element, etc., which is routine and known in the art.  

Gorantla does not explicitly teach a step of cryopreserving the bone marrow cells in a cryopreservation solution comprising DMSO as recited in claim 56. 
Donnenberg teaches method of cryopreservation of isolated bone marrow cells from cadaver bone in DMSO solution (page 3, 3rd full paragraph, line 1++) that met viability criteria (page 5, 1st paragraph, line 3++, page 11, Table 2) and promote tolerance (page 6, 4th full paragraph, line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to cryopreserve bone marrow cells in DMSO.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of bone marrow cells recovery and Donnenberg teaches method of cryopreservation of isolated bone marrow cells from cadaver bone in DMSO solution (page 3, 3rd full paragraph, line 1++) that met viability criteria (page 5, 1st paragraph, line 3++, page 11, Table 2) and promote tolerance (page 6, 4th full paragraph, line 4++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including cryopreserve bone marrow cells in DMSO, etc., which is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37, 39-41, 45-49, 52-53 and 55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 12-15 of US PAT 10995318. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of recovering cells from cadaver bone comprising obtaining and processing the bone to extract bone marrow cells using grinding medium and filter, etc., wherein the instant application also specify the use of centrifugation in the process, therefore the method steps of instant application is rendered obvious of the patent.

Claims 37, 39-41, 45-49, 52-53 and 55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 8-9, 11-13 and 20 of US PAT 11447750. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of recovering cells from cadaver bone comprising obtaining and processing the bone to extract bone marrow cells using grinding medium and filter, etc., wherein the instant application also specify the use of centrifugation in the process, therefore the method steps of instant application is rendered obvious of the patent.

Claims 37, 45-50 and 55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 11-12, 14-19 and 21-24 of co-pending US application No. 17013389. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of recovering cells from cadaver bone comprising obtaining and processing the bone to extract bone marrow cells by grinding cadaver bone in grinding medium, etc., wherein the instant application also specify the use of centrifugation in the process, therefore the method steps of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653